Citation Nr: 0721490	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  03-32 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
right eye injury. 

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to June 1979 and from April 1981 to April 1984.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the Houston 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that declined to reopen a claim seeking service 
connection for a right eye injury and a February 2004 rating 
decision that declined to reopen a claim seeking service 
connection for a head injury.  In May 2007, the veteran 
testified at a videoconference hearing before the 
undersigned: a transcript of that hearing is of record.  

The issues of entitlement to service connection for residuals 
of a right eye injury and head injury based on a de novo 
review are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision in July 2000 denied service 
connection for an eye injury based essentially on findings 
that there was no record of residuals of eye injury showing a 
chronic disability subject to service connection.  

2.  Evidence received since the July 2000 rating decision 
includes evidence that tends to relate the veteran's eye 
disorder to his service; bears directly and substantially 
upon the matter of service connection for a right eye 
disorder; and is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  An unappealed rating decision in July 2000 denied service 
connection for an eye injury based essentially on findings 
that there was no record of residuals of a head injury 
showing a chronic disability subject to service connection.  

4.  Evidence received since the July 2000 rating decision 
includes evidence that tends to relate the veteran's head 
disorder to his service; bears directly and substantially 
upon the matter of service connection for a head disorder; 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  Evidence submitted since the July 2000 rating decision is 
new and material and the claim of service connection for 
residuals of a right eye injury may be reopened. 38 U.S.C.A. 
§§   5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).

2.  Evidence submitted since the July 2000 rating decision is 
new and material and the claim of service connection for 
residuals of a head injury may be reopened. 38 U.S.C.A. §§   
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this matter 
since any error in notice content or timing is harmless.

II.  Criteria

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. 38 U.S.C.A. § 7105. However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is received. 38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  [The instant claim to 
reopen was filed after that date (in September 2002), and the 
revised definition applies.]  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured. See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  
Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

III.  Factual Background and Analysis

Service connection for residuals of an eye and head injury 
was denied in July 2000 rating decision.  That decision found 
that there were no residuals of an eye and head injury 
showing chronic disabilities subject to service connection.  
October 2000, and July and August 2001 decisions continued to 
deny the claims.  An appeal was never perfected and the July 
2000 rating decision became final.  38 U.S.C.A. § 7105.

At the time of the July 2000 rating decision the pertinent 
evidence of record consisted of incomplete Service Medical 
Records (SMR's) and a private medical record.  SMR's included 
a June 1976 report of medical history that noted that the 
veteran underwent a work up for vasovagal syncope in 1972.  
An August 1982 periodic examination report noted a July 1976 
eye injury with scleral laceration at Fort Knox, Kentucky in 
July 1976 for which he was hospitalized for two days.  It was 
also noted that he had trouble in his right eye.  A July 1988 
physical examination from Tri-City Health Centre noted that 
sclerae were clear, with no conjunctivitis or exophthalmos.  
On funduscopic examination, the discs were normal and no 
hemorrhages, microaneurysms, or notching were noted.  

Relevant evidence received since the July 2000 rating 
decision includes an August 1984 private treatment record 
noting the veteran has a medical history of injuring his head 
and eye in 1976 while he was in the military.  He currently 
has severe headaches and dizziness and sunlight causes 
headaches and pain.  A December 2001 VA examination noted a 
history of having a tree branch laceration in 1976 in which 
the veteran had blurry vision, dizziness, and headaches since 
that time.  He was diagnosed with refractive error and a mild 
scar on the right upper lid, not affecting lid function.  A 
September 2002 private treatment record noted that the 
veteran had migraine headaches since 1976 after he had trauma 
to his right eye.  The headaches pulsated behind the right 
eye and he had photophobia.  An April 2003 record from Dr. V. 
L. M. noted that the veteran had had severe migraines after 
he had a head injury while he was serving in the military and 
commented that the migraine headaches are possibly secondary 
to the head injury.  A January 2005 VA outpatient treatment 
record noted complaints of sunlight bothering his eyes.  This 
evidence is new because it was not previously of record.  It 
relates to an unsubstantiated fact it shows evidence of eye 
and head disorders that potentially could be service 
connected (See 38 C.F.R. § 3.380).  Viewed in conjunction 
with evidence previously of record this additional evidence 
raises a reasonable possibility the claim may be 
substantiated.  Hence, the evidence received is both new and 
material, and the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for 
residuals of an eye injury is granted.

The appeal to reopen a claim of service connection for 
residuals of a head injury is granted.

REMAND

The veteran's SMR's include a June 1976 report of medical 
history that noted that the veteran underwent a work up for 
vasovagal syncope in 1972.  An August 1982 periodic 
examination report noted an eye injury with scleral 
laceration in July 1976 (at Fort Knox, Kentucky) for which 
the veteran was hospitalized for two days.

The record shows that four months after the veteran was 
discharged from service (in August 1984), he sought treatment 
for complaints of severe headaches and dizziness and 
sensitivity to sunlight and reported a medical history of 
injuring his head and eye in 1976 while he was in the 
military.  An April 2003 record from Dr. V. L. M. noted that 
the veteran had had severe migraines after he had a head 
injury while he was serving in the military and commented 
that the migraine headaches are possibly secondary to the 
head injury.  He has not been examined by VA to determine 
whether he has a current headache disorder that was caused or 
aggravated by his service. 

There is ample evidence that the veteran was treated for a 
right eye injury in service.  Postservice medical records 
reflect that the veteran has had blurry vision, refractive 
error, scar on the right upper lid, and photophobia, however, 
the August 2003 VA examination did not address whether the 
veteran has residuals of a right eye injury that began 
during, or is related to, his service.  Therefore, a new 
examination is indicated.  

Complete SMR's from the veteran's first period of service and 
outstanding records of any postservice treatment the veteran 
may have received for these disabilities may contain 
pertinent information, and should be secured.

During his May 2007 videoconference hearing, the veteran 
testified that he was awarded Social Security Administration 
(SSA) disability benefits for the claims on appeal; however 
complete medical records considered in conjunction with that 
award have not been secured for the record.  Such records may 
contain information pertinent to the veteran's claims, and VA 
is obliged to obtain them.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the Court held that the notice requirements of 
the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include regarding degree of disability and 
effective date of disability).  Here, the veteran has not 
been provided such notice.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.

Accordingly, the case is REMANDED for the following action:

1.  With respect to right eye and headache 
disorders, the RO/AMC should provide the 
veteran notice regarding ratings and 
effective dates of awards in accordance 
with the Court's guidance in 
Dingess/Hartman, supra.  

2.  The RO/AMC should request from the 
NPRC, and any other source referred by 
NPRC or that is otherwise appropriate, the 
appellant's complete service personal 
records, to include his "201 file," and 
any additional service medical records, 
including copies of evaluations, clinical 
records, and hospital medical records for 
both periods of service.  If such records 
cannot be found then it should so be noted 
in the claims file. 

3.  The veteran should be asked to 
identify the sources of any postservice 
treatment he has received for 
headaches/migraines and/or right eye 
problems.  The RO/AMC should secure copies 
of all records of such treatment that are 
not already associated with his claims 
file.  

4.  The RO should obtain from SSA complete 
copies of the medical records (those not 
already in the claims folder) considered 
in conjunction with the veteran's award of 
SSA disability benefits. 

5.  The RO/AMC should then arrange for the 
veteran to be examined by a neurologist to 
determine whether he has a 
migraine/headache disorder that is related 
to his active service.  The veteran's 
claims file must be available to/reviewed 
by the examiner in conjunction with the 
examination.  Upon examination of the 
veteran and file review, the examiner 
should offer an opinion as to whether or 
not the veteran has a migraine/chronic 
headache disorder that was caused or 
aggravated by his active service.

6.  The veteran should be scheduled for a 
VA examination to ascertain the nature and 
etiology of any right eye condition.  All 
tests and studies needed to make this 
determination should be ordered.  The 
claims file should be forwarded to the 
examiner for review.  Based upon the 
examination findings, review of historical 
records, and medical principles, the 
physician should opine whether it is at 
least as likely as not that the veteran 
has a right eye condition related to 
active military service, including the 
1976 right eye injury and scleral 
laceration.  The examiner should indicate 
all diagnosed eye conditions and the 
etiology of all of the eye conditions.  
The examiner should provide detailed 
rationale for all opinions provided.   

7.  The RO/AMC should then readjudicate 
these two claims (the head and eye claims 
de novo, in accordance with38 C.F.R. § 
3.380).  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


